DETAILED ACTION
Status of Claims
This Office Action is in response to the amendments filed 12/13/2021.
Claims 7-13 & 17-20 remain withdrawn. 
Claims 3-5 & 16 are canceled. 
Claims 1 & 14 have been amended.
Claims 1, 2, 5, 6 & 14-15 have been examined.
Claims 1, 2, 6-15 & 17-20 remain pending.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was filed on 08/01/2017.

Response to Arguments
In response to Applicant’s arguments pertaining to the 35 U.S.C. 101 rejection, Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues the claims integrate the judicial exception into a practical application (See Remarks: Page 10-11). Examiner respectfully disagrees. This judicial exception is not integrated into a practical application because the claim only recites the additional elements – using client device, application, server, processor and memory to perform the steps described above. The client device, application, server, processor and memory in each step is recited at a high-level of generality (i.e.
Applicant further argues the claims are directed to significantly more than the judicial exception itself because the combination of these elements results in an integration of the service process, the social networking aspects, and the payment process, while enhancing payment security (See Remarks: Page 11-12). Examiner respectfully disagrees. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a client device, application, server, processor and memory to perform the steps amounts to no more than mere instructions to apply the fundamental economic practice of initiating a payment using generic computer components. None of the hardware offers a meaningful limitation beyond linking the systems to a particular technological environment. The steps of detecting a payment operation, acquiring payment information, forming a payment request, sending the payment request and outputting information for indicating payment success are well-understood, routine and conventional activities previously known in the industry, and do not propose an improvement to the functioning of the computer itself or to improve any other technology or technical field. For these reasons applicant's arguments are not persuasive.

Regarding the 35 U.S.C. 103 rejections, Applicant’s arguments have been fully considered, but are not persuasive. Applicant argues, “The cited references do not disclose ‘the application server having a binding relationship with a social networking platform at least via the social networking platform hosting an official account of the application server’ required by claim 1 as amended.” 
Examiner respectfully disagrees. As previously cited, Grassadonia teaches transferring currency to recipients through a payment application (Abstract) while executing an instant message application (such as WhatsApp, Snapchat, Viber, Line, WeChat, etc. (Col. 5 Ln. 29-31) (reads on social network platform)); Col. 7 Ln. 33-46 teaches an existing service account associated with the payment application performing payment processing using existing information from the service account including financial information; Col. 7 Ln. 65 – Col. 8 Ln. 23 teaches creating a new service account using an email address or phone number and financial information). Therefore, Applicants arguments are not persuasive. 
Further, Applicant argues, “The cited references do not disclose ‘detecting, by the client device, a payment operation from a user of the client device through the service application running on the client 
Applicant’s amendments necessitated the new grounds of rejection with respect to 35 USC 103 as such, any arguments directed to the amendments are considered moot.  .  
Applicant further argues, “The cited references do not disclose ‘in accordance with the detection, acquiring, by the client device, payment information including information of the purchased item in response to the payment operation’ required by claim 1 as amended.” 
Examiner respectfully disagrees. Grassadonia at FIG. 5, item 505, teaches providing a user interface to the sender for inputting a numerical value of money; Examiner interprets the price to be information of the purchased item. Therefore, Applicant’s arguments are not persuasive.
Finally, Applicant argues, “The cited references do not disclose ‘sending, by the client device, a payment request according to the payment information including the information of the purchased item to the application server, wherein the application server is caused to forward the payment request to the social networking platform, and the social networking platform transmits the payment request from the official account of the application server to the first payment account on the electronic device’ required by claim 1 as amended.”
Examiner respectfully disagrees. Grassadonia at Col. 5 Ln. 54 – Col. 6 Ln. 15 teaches communication and/or interaction between an instant messaging application and payment application to complete a payment recognized in the instant messaging conversation; FIG. 5, item 505, teaches providing a user interface to the sender for inputting a numerical value of money (reads on payment information); Examiner interprets the price to be information of the purchased item. Therefore, Applicant’s arguments are not persuasive. 
All dependent claims can be addressed with the same rationale. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 2, 6 & 14-15 are rejected under 35 U.S.C. 101 because they are directed towards non-statutory subject matter. 

Claims 1, 2, 6 & 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites receiving a connect request to connect a first payment account to an official account, transmitting identification information of the first payment account and service application, sending the connection request to the social networking platform, receiving a notification the connection has been established, detecting a payment operation, acquiring payment information, sending a payment request and outputting information for indicating payment success. Thus, the claims recite a fundamental economic practice relating to payment processing. 
This judicial exception is not integrated into a practical application because the claim only recites the additional elements – using a client device, application, server, processor and memory to perform the steps described above. The client device, application, server, processor and memory in each step is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of detecting, sending and processing payment transaction data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a client, processor and memory to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Claims 2, 6 & 14-15 recite the same abstract ideas and additional elements as addressed in claim 1. Therefore, the claims are directed to an abstract idea with the same rationale as presented in the analysis of claim 1. Claims 1, 2, 5, 6 & 14-15 are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia (US 9,595,031) in view of Jones et al. (US 2010/0010912) and further in view of Tan et al. (US 7,716,129).

Regarding claim 1, Grassadonia teaches An information processing method performed by a client device running a service application hosted by an application server, the application server having a binding relationship with a social networking platform at least via the social networking platform hosting an official account of the application server (Abstract teaches transferring currency to recipients through a payment application while executing an instant message application (such as WhatsApp, Snapchat, Viber, Line, WeChat, etc. (Col. 5 Ln. 29-31) (reads on social network platform)); Col. 7 Ln. 33-46 teaches an existing service account associated with the payment application performing payment processing using existing information from the service account including financial information; Col. 7 Ln. 65 – Col. 8 Ln. 23 teaches creating a new service account using an email address or phone number and financial information), the client device having memory and one or more processors (FIG. 1), the method comprising:
Linked payment and social networking accounts (Col. 5 Ln. 54 – Col. 6 Ln. 15 teaches an instant messaging application associated with a payment service or payment application)
Receiving, from an electronic device associated with a user having a first payment account on the social networking platform, a connect request to connect the first payment account to the official account (Col. 5 Ln. 54 – Col. 6 Ln. 15 teaches the payment application associated with the instant messaging application can initiate an invitation process for requesting financial information and creating a new account associated with the payment service or payment application);
In accordance with the request, transmitting, by the client device to the application server, identification information of the first payment account and identification of the service application, wherein the application server is caused to send the connection request to the social networking platform (Col. 5 Ln. 54 – Col. 6 Ln. 15 teaches the payment application associated with the instant messaging application can initiate an invitation process for requesting financial information and creating a new account associated with the payment service or payment application);
After the connection has been established, detecting, by the client device, a payment operation from a user of the client device through the service application running on the client device (FIG. 5, item 503, teaches receiving a request to send money from a sender), […]
In accordance with the detection, acquiring, by the client device, payment information including information of the purchased item in response to the payment operation (FIG. 5, item 505, teaches providing a user interface to the sender for inputting a numerical value of money (reads on payment information); Examiner interprets the price to be information of the purchased item);
sending, by the client device, a payment request according to the payment information including the information of the purchased item to the application server, wherein the application server is caused to forward the payment request to the social networking platform, and the social networking platform transmits the payment request from the official account of the application server to the first payment account on the electronic device (Col. 5 Ln. 54 – Col. 6 Ln. 15 teaches communication and/or interaction between an instant messaging application and payment application to complete a payment recognized in the instant messaging conversation; FIG. 5, item 505, teaches providing a user interface to the sender for inputting a numerical value of money (reads on payment information); Examiner interprets the price to be information of the purchased item);
outputting, by the client device, information for indicating payment success associated with the payment operation after receiving a response from the social networking platform indicating that a payment has completed on the bases of the payment request (Col. 11 Ln. 26- 40 teaches the user interface can be updated to show that the payment has been completed; FIG. 3E)
Grassadonia does not specifically teach, however, Jones teaches
a notification from the application server that the connection between the first payment account and the official account has been established (Paragraph [0088] teaches a notification to confirm a linkage between user accounts);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the payment system as taught by Grassadonia to include the account linkage notification as taught by Jones to ensure the users know if their accounts were linked successfully or if there was a problem to address.
Grassadonia and Jones do not teach, however, Tan teaches 
wherein the payment operation is associated with purchasing an item on the service application (FIG. 2 teaches; at least Col. 6 Ln. 36-43 teaches making a purchase and choosing a third-party payment application to process the payment);


Regarding claim 2, the combination of Grassadonia, Jones and Tan teaches The method according to claim 1. Grassadonia further teaches wherein detecting the payment operation comprises detecting the payment operation for multimedia information when the multimedia information is played (Col. 5 Ln. 54 – Col. 6 Ln. 15 teaches detecting a payment operation based on characters in a message).

Regarding claim 14, all limitations as recited have been analyzed and rejected with respect to claims 1. Claim 14 pertains to a client having associated instructions corresponding to the method of claim 1. Claims 14 includes all of the limitations of claim 1, with additional attention paid to:
one or more processors (FIG. 1); 
memory (FIG. 1); and
one or more program modules stored in the memory and to be executed by the one or more processors (FIG. 2)

Regarding claim 15, all limitations as recited have been analyzed and rejected with respect to claim 2. Claim 15 pertains to a client having associated instructions corresponding to the method of claim 2. Claim 15 does not teach or define any new limitations beyond claim 2, therefore they are rejected under the same rationale.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia (US 9,595,031) in view of Jones et al. (US 2010/0010912) and further in view of Tan et al. (US 7,716,129) and Langley (US 2013/0160100).

Regarding claim 6, the combination of Grassadonia, Jones and Tan The method according to claim 1. Grassadonia, Jones and Tan do not teach, however, Langley teaches wherein the method further comprises:
when the payment account does not perform payment for the payment request for a specified time period, outputting information for prompting payment or information for cancelling payment (Paragraph [0079]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by Grassadonia, Jones and Tan to include cancelling the transaction after a certain time period as taught by Langley to increase security in the transaction exchange. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319.  The examiner can normally be reached on Wednesday-Thursday 8am-4pm and Friday 12pm-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        February 26, 2022

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691